Title: From Thomas Jefferson to James Madison, 11 October 1824
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
Oct. 11. 24.
The reciept of the inclosed letter did not give me more pleasure than I feel in communicating it to you. it dispelled the gloom which that from Edinbg had produced and gives me hopes that all will end well. with a good Professor of mod. lang. assured, a good one of antt languages in view, a  prime Mathematician engaged we want really nothing essential but an able Nat. Phil. and that he cannot fail to find. as to a Medical professor it is the one we can best do without. Nat. hist. we can  supply here. we may therefore let him go on and hope well. I shall still however write  and communicate our sentimts to him in which we differ nothing except in admitting the Idea of one of our Sangrados. better nothing than bad, it is the school we are least prepared for. let it lie therefore unless he should have already filled it up. I direct the advertisement to be issued this day as decided by the Visitors. I shall give notice to Gilmer that the Professors books will be duty free. I have been glad to learn from mr Harris that Alexr has not entirely abandoned all  concern as to to the opinions of the world. affectly yoursTh:J